Citation Nr: 1722193	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an extraschedular evaluation for the service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION


The Veteran had active service from May 1960 to May 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas which, in part, granted service connection for bilateral hearing loss and assigned a 10 percent evaluation.

In September 2015, the Board denied the Veteran's claim for entitlement to an initial scheduler disability evaluation in excess of 10 percent for service-connected bilateral hearing loss. The Board remanded to the RO in order for the RO to refer the Veteran's case to the Director of the Compensation and Pension Service for a ruling on entitlement to an increase rating for bilateral hearing loss on an extraschedular basis. The Director denied a disability rating increase based on extraschedular basis in January 2016. The case has returned to the Board and is now ready for adjudication. 

The Board is cognizant that the Veteran submitted an audiogram after the Board decision.  The schedular rating was previously denied in the September 2015 decision.  The only issue currently before the Board is entitlement to an extraschedular rating.  


FINDING OF FACT

The extent of the Veteran's bilateral hearing loss disability is reasonably contemplated by the VA rating schedule.



CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing loss on an extraschedular basis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R § 3.321 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regards to the Veteran's claim for a higher evaluation, the Veteran received sufficient VCAA notice in June 2010, prior to the adjudication of the claim, thereby satisfying the VA's duty to notify in this case. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of pertinent records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO obtained the Veteran's service treatment records, post-service VA treatment records, and private medical records. As the Veteran has not identified any evidence not already of record, the Board concludes that VA has made every reasonable effort to obtain all relevant records. In addition, the Veteran underwent VA examinations for bilateral hearing loss in October 2010, April 2013, and April 2015. The Board finds all of these examinations adequate because the examinations included an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The examinations include objective findings necessary for rating purposes. The examinations discuss the functional effects due to the Veteran's hearing impairment.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Therefore, additional examination is not needed. Specifically, as the examiner discussed the functional effects of the hearing loss disability, the Board finds that there is sufficient evidence of record on which to adjudicate extraschedular consideration.

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Extraschedular Rating

The Board referred the Veteran's claim for extraschedular consideration to the Director, Compensation Services (Director) in its September 2015 decision. In a January 2016 administrative decision, the Director denied entitlement to an extraschedular rating, and the AOJ continued this denial in supplemental statement of the case (SSOC) issued in January 2016. The Board notes that it must conduct its own de novo review of the issue. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015). Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate. Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015). However, for the reasons that follow, the Board finds that an extraschedular rating is not warranted.

Generally, disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule is found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service-connected disability is warranted. 38 C.F.R. § 3.321 (b)(1). 

In this regard, an extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321 (b)(1). 

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted"). Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 116. Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

The Veteran is service connected for bilateral hearing loss, rated at 10 percent; tinnitus, rated at 10 percent; and adjustment disorder with depressed mood associated with hearing loss, rated at 50 percent. 

The Veteran underwent three VA hearing examinations. In the Veteran's October 2010 VA examination, he reported functional effects of difficulty hearing on the phone and hearing at church. In the Veteran's April 2013 examination the Veteran reported that he had difficulty understanding conversations. In the Veteran's March 2015 hearing examination, the examiner stated the Veteran had no functional impact due to his hearing. 

The Veteran also underwent a VA mental disorders examination in June 2011. The Veteran stated that he had difficulty getting names correctly because of his hearing loss. The Veteran also stated that had problems hearing the piano when singing at church. 

The Veteran's VA primary care doctor provided a medical opinion concerning the Veteran's symptoms in 2016. The Veteran's doctor stated that the Veteran had significant deafness and was turned down for many jobs because he failed hearing tests. The VA doctor opined that the Veteran cannot work because he is not able decipher what people are telling him or instructing him. She stated that due to the Veteran's loss of hearing and the problems of depression and anxiety associated with his hearing loss the Veteran cannot function in the work place. 

In November 2015, the Veteran underwent a private audiological evaluation. The Veteran's private doctor did not note the functional impacts of the Veteran's hearing loss on her report. 

In July 2011, the Veteran's private counselor opined that Veteran is diagnosed with major depressive disorder. The Veteran reported that he had excessive worry and anxiety due to his inability to hear and communicate effectively, both at work and at church where he was the music director. She stated that the Veteran's sleep has been affected, suffers from insomnia, and low energy. The Veteran reported that he feels worthless and embarrassed because he was unable to perform normal activities due to his hearing loss. 

In October 2012, the Veteran's wife stated that the Veteran's hearing seemed to be getting worse as times went by. She stated that the Veteran no longer takes part in conversations because he cannot hear what is going on. She stated that he had difficulty hearing groups of people speaking. The Veteran's wife stated April 2011 that he had difficulty hearing the musical instruments and the choir at the church where he was the music director. She also reported that the Veteran had difficulty at his job as a funeral home director because the Veteran cannot understand when people speak softly.  

In October 2012, the Veteran's former boss stated that he fired the Veteran because of his poor performance at work due to his hearing. The former boss cited to a specific incident in which the Veteran failed to provide proper instructions to a client because he could not hear what was being said. The former boss stated that the Veteran reported that when people speak to him the words just run together. The Veteran's former boss stated in April 2011, that he can tell that the Veteran has difficulty understanding his instructions because of his hearing.  

In April 2011, the Veteran's pastor stated that the Veteran showed visible signs of hearing loss. The pastor said the Veteran frequently asked others to repeat statements and often misunderstood statements by other people. 

The Board finds that the Veteran's statements concerning the functional impacts his hearing loss had are competent and credible. The Board also finds the Veteran's wife, former boss, and pastor's statements are competent and credible. 

Applying the evidence to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate. The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing. Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria. The Veteran's hearing loss disability has manifested in difficulty understanding conversations, difficulty hearing on the telephone, and difficulty hearing at church and preforming as the music director. Further, the Veteran was not able decipher what people were telling him or instructions he was given, which was one reason he left his job. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing. The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds. The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were at different times throughout the appeal period demonstrated, and as measured by both audiometric testing and speech recognition testing. See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss. Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria. See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

Turning to the Veteran's symptoms of  depression due to his hearing loss, the symptoms are not contemplated in the rating schedule to be a symptom associated with hearing loss, but is indicated by the rating schedule to be a symptom of a mental disorder, which is a separately compensable disability distinct from hearing impairment (DC 6100) and would be rated in accordance with the schedular criteria for a mental disorder under 38 C.F.R. § 4.130 (2016), provided it is present in the Veteran and determined to be service connected. 

The Veteran was service-connected for adjustment disorder with depressed mood secondary to his hearing loss in March 2011. Therefore, even though the Veteran's symptoms of depression, anxiety, and insomnia are not contemplated under hearing loss, the Veteran is nonetheless compensated for those symptoms under a different DC. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. For these reasons, the Board finds that the record does not establish that Veteran's bilateral hearing loss is so exceptional or unusual as to warrant an extraschedular rating.

Regarding entitlement to TDIU, the September 2015 decision denied a schedular rating and remanded this issue of entitlement to an extraschedular rating.  The issue of TDIU was not raised as part of the increased rating claim for hearing loss then on appeal and the issue of TDIU has previously been denied in September 2014 and not appealed.  Considering the procedural history and the evidence of record, the Board finds that the issue of a total disability based on individual unemployability (TDIU) is not before the Board as part and parcel of the issue currently is appellate status.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).
 


ORDER

An extraschedular  evaluation in excess of 10 percent for service-connected bilateral hearing loss is denied. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


